Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022, has been entered.
This communication is in response to the amendment filed January 21, 2022. Claims 1-10 are pending. Claims 1-10 are allowed. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Friesen et al. US 6,993,504 B1) discloses a user interface and method for “providing trading between a plurality of semi-fungible and non-fungible goods. A plurality of book axes are displayed in a single interface, each book axis representing a market for a particular good. Orders for goods are displayed as marks on the axes to display the relative value of the orders. A value axis is provided that relates the value of the goods from each market to each other. Thus, a single interface provides the means to relate the values of different semi-fungible goods. The value axis may be displayed in units of price, or a custom value designated by a user or pre-defined by the interface...” 
(EP 0 388 162 A2) discloses a method and apparatus for market trading, including “a host processor and a plurality of user terminals in selective communication with the host. Each user terminal includes a selectively partitionable display by which market information is conveyed to a participant. Among other features, the method involves the use of icons for representing traders, each icon including information relevant to the commodity being traded. The method and apparatus are applicable to markets for trading commodities such as securities, securities options, futures contracts, futures options, and the like”. 
Even though, the prior art of record teaches systems and methods performing the above-mentioned steps, the prior art of record fails to teach in any combination a method for displaying historical market information, comprising the steps of displaying, by a display of a trading device, an ask indicator for at least one of a plurality of ask orders for a tradeable object, wherein the ask indicator is displayed at one of a plurality of axially-aligned price levels according to market information received from an electronic exchange during a current time; displaying, by the display of the trading device, a bid indicator for at least one of a plurality of bid orders for the tradeable object, wherein the bid indicator is displayed at one of the plurality of axially-aligned-price levels according to market information received from an electronic exchange at a first time; and displaying, by the display of the trading device, historical market information for at least one price level in the plurality of axially-aligned price levels, wherein displaying the historical market information includes: displaying a total ask indicator for a total ask quantity available at the one of the plurality of axially-aligned price levels corresponding to an identified ask price of the at least one of the plurality of ask orders during a second time period, where the second time occurs before the first time, the total ask quantity being determined according to the market information received from the electronic exchange during the second time period; and displaying a total bid indicator for a total bid quantity available at the one of the plurality of axially-aligned price levels corresponding to an identified bid price of the at least one of the plurality of bid orders during the second time period, where the second time occurs before the first time, the total bid quantity being determined according to the market information received from the electronic exchange during the second time period. For these reasons claim 1 is deemed to be allowable over the prior art of record, and claims 2-10 are allowed by dependency.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amount to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. These limitations, when taken as an ordered combination, provide unconventional steps that confines the abstract idea to a particular application. Therefore, the claim recites patent eligible subject matter. For these reasons claims 1-10 are deemed to be statutory. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ebersole et al. (US 8027910 B2) discloses a method for monitoring lowest and highest traded prices of at least one tradable object and dynamically displaying results thereof using indicators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hani Kazimi whose telephone number is (571) 272-6745. The examiner can normally be reached Monday-Friday from 8:30 AM to 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691